87 Mich. App. 520 (1978)
274 N.W.2d 835
TROXLER
v.
TROXLER
Docket No. 78-2115.
Michigan Court of Appeals.
Decided December 5, 1978.
Upper Peninsula Legal Services, Inc. (by Steven L. Pence), for plaintiff.
Nebel & Revord, for defendant.
Before: J.H. GILLIS, P.J., and D.E. HOLBROOK and R.M. MAHER, JJ.
J.H. GILLIS, P.J.
On March 30, 1977, Judge William F. Hood granted plaintiff a judgment of divorce from defendant. That judgment provided in part that plaintiff have the care, custody, control and supervision of the parties' three children, Todd, Scott and Brad. On August 11, 1977, defendant filed a petition to change custody of the children from plaintiff to himself. After a hearing on the petition on September 9, 1977, Judge Hood filed an order modifying the judgment of divorce thereby giving custody of the three children to defendant.
Plaintiff later filed a motion to set aside that order modifying the judgment of divorce and plaintiff's motion was granted since the court lacked jurisdiction for certain technical reasons. Defendant then filed a second petition for change of custody and a hearing was held on that petition on *523 May 9, 1978. Again, Judge Hood acted favorably to defendant and ordered a change of custody from plaintiff to defendant. It is from this final order that plaintiff appeals as of right.
The guidelines for appellate review of custody decisions is set forth in the Child Custody Act of 1970, MCL 722.28; MSA 25.312(8):
"To expedite the resolution of a child custody dispute by prompt and final adjudication, all orders and judgments of the circuit court shall be affirmed on appeal unless the trial judge made findings of fact against the great weight of evidence or committed a palpable abuse of discretion or a clear legal error on a major issue."
See also Feldman v Feldman, 55 Mich. App. 147; 222 NW2d 2 (1974), Radway v Radway, 81 Mich. App. 328; 265 NW2d 202 (1978).
When a custody dispute is between parents, the best interests of the child shall control. MCL 722.25; MSA 25.312(5). The act also provides that the court shall not change the established custody of the child unless clear and convincing evidence is presented that the change is in the best interests of the child. MCL 722.27(c); MSA 25.312(7)(c), Parrott v Parrott, 53 Mich. App. 635; 220 NW2d 176 (1974).
The modification of the divorce judgment changed the custody of the children from the mother to the father. As is required by the act, the trial court made specific findings on the factors which make up the "best interests of the child". MCL 722.23; MSA 25.312(3). Our review of the record convinces us that the trial court did not make erroneous findings nor commit a palpable abuse of discretion which would justify reversal.
The trial court found specifically in favor of the father on three of the factors; stable environment, *524 permanence, as a family unit, of the home, and moral fitness. As to the remaining factors the trial court found the parties were equal.
In addition to that evidence cited by the trial court, we note other testimony which supports the conclusion that it is clearly in the best interests of the children to award custody to defendant. The children were doing well in school and were receiving proper care in their father's home according to an investigator from the friend of the court. The friend of the court also recommended that the children stay with their father.
There was testimony from plaintiff that her new husband (Healy) had struck her and "pretty near knocked her teeth out". Testimony also disclosed that this was Healy's third marriage.
Defendant sent plaintiff a blank check while she was cohabiting with Healy, prior to their marriage, so she could move herself and the children into a place of their own. This testimony was supplied by the plaintiff.
We believe this evidence supports the trial court's findings in favor of the defendant. In addition, the trial court found in favor of neither party on the "preference of the child" factor. There was testimony from both plaintiff and defendant that the children preferred to live with their father. We would be inclined to find in favor of the father as to this factor in addition to those so found by the trial court.
We are convinced that it is in the best interests of the children to award custody to their father. Therefore, the order of the lower court granting custody to defendant is affirmed.
Affirmed. Costs to appellee.
D.E. HOLBROOK, J., concurred.
*525 R.M. MAHER, J. (dissenting).
I must dissent. It is clear from a review of the entire record that the court below failed to apply the proper standard for determining whether a change of custody is appropriate. That standard is set out in MCL 722.27; MSA 25.312(7):
"If a child custody dispute has been submitted to a circuit court as an original action under this act or has arisen incidentally from other actions therein or orders or judgments thereof, for the best interests of the child the court may:

* * *
"(c) Modify or amend its previous judgments or orders for proper cause shown or because of change of circumstances until the child reaches the age of 18 years or in exceptional circumstances, until the child reaches majority. The court shall not modify or amend its previous judgments or orders or issue a new order so as to change the established custodial environment of a child unless there is presented clear and convincing evidence that it is in the best interest of the child." (Emphasis added.)
At the time of the court's decision, permanent custody was in plaintiff, the earlier order changing custody having been set aside for lack of jurisdiction. In order for the court below to amend the judgment of divorce to change custody from plaintiff to defendant, he was required to find by clear and convincing evidence that a change of custody was in the best interests of the children, Berman v Berman, 84 Mich. App. 740; 270 NW2d 680 (1978), Eigner v Eigner, 79 Mich. App. 189; 261 NW2d 254 (1977). Nowhere in the lower court's findings was this standard even recognized, much less applied. The court below properly considered the factors set out in MCL 722.23; MSA 25.312(3) in determining whether the best interests of the children *526 would be served by changing custody. However, it failed to find by clear and convincing evidence that the best interests of the children required a change of custody. Instead, the court obviously found at most a preponderance of evidence supporting a change.
The court considered the parents equally qualified with regard to emotional ties with the children; capacity to give love, affection and guidance; capacity to provide for material needs; mental and physical health; home, school and community record of the children; and preference of the children. In the matter of moral fitness, the court considered defendant more fit solely because plaintiff had lived with her present husband before their marriage. The court for the same reason considered defendant's home a more stable and satisfactory environment. The court apparently gave no weight to evidence of defendant's history of drinking and violent conduct. Additionally, the court found that defendant's home was the more permanent family unit, because plaintiff planned to move to a new town and because her present husband had not come to court to testify in the custody hearing. After weighing all these factors, the court concluded:
"When I put the sum of them together, the Court is satisfied it is in the best interests of the children that they remain in the present environment and in the present home and that it is in their best interest to do so.
"So an order may be entered granting the defendant husband the permanent custody of the three children."
This Court is required to review de novo the record in a custody case, and to affirm the trial court's judgment unless we find that it is against *527 the great weight of the evidence, constitutes an abuse of discretion or resulted from clear legal error on a major issue, MCL 722.28; MSA 25.312(8), Bahr v Bahr, 60 Mich. App. 354; 230 NW2d 430 (1975), Berman v Berman, supra. Failure to apply the clear and convincing evidence standard was clear legal error on the major issue of burden of proof.
Additionally, review of the trial court's findings reveals that its decision was based largely on the fact that plaintiff had lived with her present husband prior to their marriage, rather than on the situation as it existed at the time of the hearing on the petition for change of custody. It is the conditions at the time of the hearing which should be the focus of the court's inquiry, not past conduct of the parties, see Feldman v Feldman, 55 Mich. App. 147; 222 NW2d 2 (1974), Zawisa v Zawisa, 61 Mich. App. 1; 232 NW2d 275 (1975). See also Hilbert v Hilbert, 57 Mich. App. 247; 225 NW2d 697 (1974), Roudabush v Roudabush, 62 Mich. App. 391; 233 NW2d 596 (1975).
I have reviewed the record of the hearing below and find that the clear and convincing evidence standard was not met by the evidence presented. In my opinion the evidence in favor of each party was evenly balanced, and, therefore, no change of custody should have been granted, Outcalt v Outcalt, 40 Mich. App. 392; 198 NW2d 779 (1972).
I would reverse.